It is my pleasure to congratulate Mr. Mogens Lykketoft on his election as President of the General Assembly at its seventieth session, and to affirm that the United Arab Emirates stands ready to provide the fullest support during his presidency.
This year’s session is of particular significance as it marks the seventieth anniversary of the United Nations and the commencement of a new chapter that builds on the achievements of the Millennium Development Goals (MDGs) through the adoption by our Heads of State and Government of the 2030 Agenda for Sustainable Development (resolution 70/1). My country welcomes this ambitious agenda and believes that it will transform the world over the next 15 years.
The United Arab Emirates is deeply worried by the upsurge of violence due to active extremist actions in my region that undermines its stability. Terrorist crimes have surged in an ugly manner unseen since the end of the Second World War, committed by the Islamic State
of Iraq and the Levant (ISIL), Hezbullah, Al-Qaida and other groups that exploit religion for political purposes. We condemn the brutal methods used by these groups in the name of Islam. They have no connection with the tolerant teachings of Islam, which calls for coexistence and tolerance.
Our principled position, as we stand shoulder to shoulder with the people and Government of the Arab Republic of Egypt, is based on our firm belief that the stability and prosperity of Egypt reinforces the stability of our region. The recent political and economic achievements of the Government of Egypt are major steps towards its recovery and positively assist the recovery and stability of the region and restore Egypt’s pivotal and historic role in the region. We commend Al-Azhar University for its long-standing tradition in confronting extremist ideologies, and the role of its scholars in renewing the religious discourse. We call on the international community to provide Egypt with the fullest support in its fight against extremism and terrorism.
My country’s is participating in the coalition supporting the legitimate Government of Yemen in response to the request by the President of Yemen to provide the necessary support to the Government and people of Yemen in confronting the Houthi coup, and combating other terrorist organizations such as Al-Qaida in the Arabian Peninsula and ISIL that have exploited the chaotic and unstable conditions in Yemen and increased their terrorist acts. We seek, with the international community, to restore the political process in Yemen in accordance with the agreed
parameters, most importantly the Gulf Cooperation Council initiative and its Implementation Mechanism. To this end, it is important to ensure full compliance with Security Council resolution 2216 (2015), which was adopted after consultations with relevant States of the region.
This process underscores the importance of improving the working methods of the Security Council by involving affected States and regional organizations in accordance with Chapter VIII of the Charter of the United Nations, which will enhance the effectiveness of the Organization and contribute significantly to improving the implementation of United Nations resolutions and the prevention of conflicts. We commend the Special Envoy of the Secretary- General for Yemen. We affirm our continued support for the Arab coalition led by the Kingdom of Saudi Arabia and its commitment to enhancing the capacity of the Yemeni people to restore stability. We regard the liberation of Aden from the Houthi rebels to be a military and humanitarian victory, with Aden now the logistical base for delivering vital humanitarian aid to the Yemeni people.
To alleviate the humanitarian situation in Yemen, we have provided assistance worth more than $200 million. We will continue to work with the United Nations to deliver aid to meet the humanitarian emergency needs of the neediest people. We believe that the full control of Bab Al-Mandab by the coalition forces is yet another military success in securing that vital sea lane. It marks the end of the control of the rebels and their ISIL supporters, while demonstrating their weakening presence in other strategic areas in Yemen.
We are deeply concerned regarding the ongoing tension and instability in Libya, which represent a major threat to security and stability in the region. We stress the need to lift the ban imposed on the capacities of the elected Libyan Government to fight ISIL and other terrorist organizations and to respond to transboundary threats.
We are increasingly concerned about the inability of the international community to reach a political settlement of the Syrian crisis and put an end to the violence and systematic mass atrocities committed by the Syrian regime against its own people, which have resulted in the displacement of millions of Syrians and the destruction of their properties. The crisis has also had serious humanitarian consequences on affected
neighbouring countries and created a political and security vacuum exploited by terrorist organizations, especially ISIL and the Al-Nusra Front. The Security Council must therefore fulfil its principal mandate and reach a consensus on a settlement of the Syrian crisis so asto ensure a political transition and the formation of a new Government incorporating all components of Syrian society. We also stress the importance of the ongoing delivery of humanitarian aid to the Syrian people by the international community.
We affirm our humanitarian commitment to supporting the Syrian people and alleviating their suffering. Since the beginning of the conflict, we have received more than 100,000 Syrian nationals and extended humanitarian and development assistance totalling more than $530 million. The Syrian and Libyan crises have demonstrated the heavy human and political toll that we are seeing every day, especially through the suffering of women and children in their mass exodus as they search for safe havens and safe livelihoods, and the heavy price paid by refugees who have lost their lives in tragic conditions. The barbaric acts of destruction committed by terrorist organizations against historical symbols and sites have also revealed the considerable loss caused to our human and cultural heritage.
As it has done in Syria, ISIL has exploited the unstable conditions and sectarian practices to further hostilities and violence among the Iraqi factions and destroy Iraq’s historical and cultural heritage. Therefore, we continue to stand in solidarity with Iraq and support international efforts to combat that terrorist organization. We also support the efforts of the Iraqi Government to achieve peace and stability and end sectarian practices, and stress in this context the importance of implementing reforms to ensure inclusiveness, fairness and equality for all segments and components of Iraqi society. For its part the United Arab Emirates will continue to support humanitarian aid programmes to help the people affected by conflict. It has become evident that the salvation of our region lies in building inclusive nations free from sectarian or religious affiliations used by parties for political purposes and which have led to chaos and bloodshed.
We are fully aware of the consequences of failing to take firm measures to prevent extremist and terrorist organizations from pursuing their destructive endeavours, especially in the Horn of Africa, as we have seen done by exploiting those who do not share their
2/29 15-29822

02/10/2015 A/70/PV.26
views. We commend the efforts of the Government of Somalia and its efforts to fight Al-Shabaab. We urge them to continue taking the necessary measures to restore stability and peace and reiterate our support for such efforts to achieve that objective. Therefore, we stress the need to intensify and pool our efforts in order to combat the threats of these organizations wherever they are, and to address the root causes of radical ideologies before they turn into violent extremism.
We have been committed to supporting regional and international efforts, including those aimed at combating ISIL. We have also contributed to hosting the Hedayah Centre to assist the international community in building capacities and exchanging best practices to counter all forms of extremism. We also host the Global Forum for Promoting Peace in Muslim Societies with a view to spreading a culture of tolerance and peace and promoting convergence between faiths. Recently, with the assistance of the United States, we launched the Sawab Centre in order to counter the social media messaging of ISIL and to allow moderate voices to reach the millions of people who reject terrorist practices and the misleading conceptions promoted by Daesh and other terrorist groups.
We believe that the security and stability of the States of the region depend on positive cooperation among its various agencies, which must adopt as their fundamental principle respect for sovereignty and non-interference in internal affairs. With regard to the statement made by the President of the Islamic Republic of Iran (see A/70/PV.13), we believe that Iran’s record does not qualify it to speak about the safety of the Hajj pilgrims. We support the Kingdom of Saudi Arabia and reject all efforts aimed at interfering in its internal affairs.
We reject Iran’s continued occupation of the three United Arab Emirates islands of Greater Tunb, Lesser Tunb and Abu Musa, and call on Iran to return these islands. All actions and measures carried out by the Iranian authorities are contrary to international law and all norms and common values. We call on Iran to reach a just settlement of this issue either through serious direct negotiations between our two countries or by referring the issue to the International Court of Justice.
Despite all these challenges, the Palestinian issue remains at the core of conflict in our region, and one of the main threats to its security and stability. Moreover, the feelings of injustice and frustration resulting from
the continued Israeli occupation of the Palestinian territories and the flagrant human rights violations committed by the occupation forces provide extremist groups with an opportunity to exploit these serious humanitarian conditions and to spread their radical thinking and incite frustrated youth to implement their destructive agenda.
We call on the international community to seize the opportunity of the seventieth anniversary of the United Nations to create effective international partnerships built on solidarity and a genuine desire to develop our countries and achieve security and prosperity for all.
